OFFICE ACTION
Allowance Subject Matter
Claims 1-6 and 8-9 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, Jeon et al (U.S. Patent 10,026,793) in view of Wang et al (U.S. Patent 10,651,364), does not anticipate, inter alia, such limitations as: “a second hydrophobic layer disposed on the second organic buffer layer, wherein a surface of the second hydrophobic layer is provided with nano microstructures for limiting a boundary of the second organic buffer layer; and a third organic buffer layer disposed between the second hydrophobic layer and the second barrier layer,” (as applied to Claim 1), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 12/26/2019, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
June 09, 2021											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815